Exhibit 10.19
 
 
This letter Agreement is dated as of May 10, 2012 and is entered into between
Enterologics, Inc., a Nevada corporation with an address at 1264 University
Avenue West, Suite 404 - St. Paul MN 55104 with an additional address at 20 East
Sunrise Hwy, Valley Stream, NY 11581 AND The 1999 Family Trust with an address
of 66 Greenway South Forest Hills, NY 11375.
 
WHEREAS
 
Enterologics, Inc seeks to borrow certain funds for its operational needs and;
 
WHEREAS
 
The 1999 Family Trust  is willing to provide a bridge loan, the total not to
exceed   Fifty Thousand Dollars ($50,000) and;
 
WHEREAS
 
The parties have agreed to certain terms of the loan(s) as more fully described
in the Promissory Loan Agreement and Corporate Resolution of even date;
 
THEREFORE
 
For good and valuable consideration, the parties hereby agree as follows:
 
1.  
The 1999 Family Trust  will loan Enterologics, Inc., a total of $50,000;

2.  
Interest and other terms are outlined in the Promissory Note (Exhibit A);

3.  
In  consideration of this loan, the Company will  issue 250,000 shares of the
Company’s common stock to the Trust;

4.  
It is understood that the total loan, is backed by the Promissory Note only and
is otherwise an  unsecured loan;



Agreed:
 


 

/s/ Robert Hoerr                                                      /s/ Irving
Bader                                                             Robert Hoerr,
CEO   Irving Bader, Trustee

 